Motion for a stay and for leave to dispense with printing granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached; and on the further condition that the original answer and return, to which is attached a mimeographed copy of the transcript of the disciplinary hearing held before the respondents, is filed with this court on or before October 26, 1960. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.